Mekkick, J.
By the will of her husband, Seth Johnson, the plaintiff’s testatrix became entitled to the use and improvement, so long as she should remain unmarried, of all the shares of the capital stock of the defendant corporation owned by him at the time of his death. By this bequest she became the owner of the income arising and derivable from the shares; and upon the dividend being made from year to year, the amount of each successive dividend belonged to her, and was so much money received by the corporation to her use. She could therefore, after demand, maintain an action against the corporation in her own name for its recovery. The shares remained in her hands as executrix of her husband’s will, to be divided according to its provisions among his children at her marriage or decease; but the income up to the time of the occurrence of one of these events belonged exclusively to her. Ellis v. Essex Merrimack Bridge, 2 Pick. 248. It is immaterial that the dividend sued for in this action was not declared until after her death; because it was for gain and profit earned and acquired during the year preceding the 31st day of May next before her death. It was income therefore which belonged to her, although preparation for its payment was not made until after her decease. And for its recovery an action may be maintained by her executors against the defendants as for so much money had by them to her use. They must therefore be defaulted and

Judgment entered for the plaintiff.